           Case 19-34028 Document 57 Filed in TXSB on 09/09/21 Page 1 of 5



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

 In re:                                         §       Case No. 19-34028
                                                §
 THE NEW LONESTAR                               §
 CONSTRUCTION, LLC                              §
                                                §
                                                §
                                   Debtor(s)

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Allison
D. Byman, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          515 Rusk Avenue, Houston, TX 77002

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the
Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.

Date Mailed:       09/09/2021                       By: /s/ Allison D. Byman
                                                        Trustee
Allison D. Byman
7924 Broadway, Suite 104
Pearland, TX 77581




UST Form 101-7-NFR (10/1/2010)
             Case 19-34028 Document 57 Filed in TXSB on 09/09/21 Page 2 of 5


                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

 In re:                                                                 §           Case No. 19-34028
                                                                        §
 THE NEW LONESTAR                                                       §
 CONSTRUCTION, LLC                                                      §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

           The Final Report shows receipts of                                                                                      $91,716.29
           and approved disbursements of                                                                                           $20,446.02
           leaving a balance on hand of 1:                                                                                         $71,270.27


           Claims of secured creditors will be paid as follows: NONE



                                                    Total to be paid to secured creditors:                                              $0.00
                                                                     Remaining balance:                                            $71,270.27

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
Allison D. Byman, Trustee Fees                                                      $7,835.81                       $0.00             $7,835.81
Allison D. Byman, Trustee Expenses                                                       $94.45                     $0.00                  $94.45
Cage Hill & Niehaus LLP, Attorney for Trustee                                       $9,560.00                $9,560.00                          $0.00
Fees
Cage Hill & Niehaus LLP, Attorney for Trustee                                          $222.55                  $222.55                         $0.00
Expenses
KenWood & Associates, P.C. , Accountant for                                         $4,175.50                $4,175.50                          $0.00
Trustee Fees
KenWood & Associates, P.C. , Accountant for                                            $109.23                  $109.23                         $0.00
Trustee Expenses
Other: Okin Adams LLP, Attorney for Trustee                                         $4,875.00                $4,875.00                          $0.00
Fees


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
          Case 19-34028 Document 57 Filed in TXSB on 09/09/21 Page 3 of 5


Other: Okin Adams LLP, Attorney for Trustee                  $157.50           $157.50         $0.00
Expenses


                    Total to be paid for chapter 7 administrative expenses:               $7,930.26
                                                       Remaining balance:                $63,340.01

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                   $0.00
                                                       Remaining balance:                $63,340.01

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $5,156.75 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are:

Claim         Claimant                                Allowed Amt.          Interim        Proposed
No.                                                        of Claim      Payments to       Payment
                                                                               Date
           1 Fort Bend County                              $1,478.32             $0.00     $1,478.32
         16 Fort Bend Independent School                   $3,678.43             $0.00     $3,678.43
            District


                                        Total to be paid to priority claims:              $5,156.75
                                                       Remaining balance:                $58,183.26

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $1,424,691.17 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 4.1 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim        Proposed
No.                                                        of Claim      Payments to        Amount
                                                                               Date
           2 Staples/ Tom Riggleman                          $507.76             $0.00       $20.74

UST Form 101-7-NFR (10/1/2010)
          Case 19-34028 Document 57 Filed in TXSB on 09/09/21 Page 4 of 5


           3 Foster Fence                                    $940.00           $0.00          $38.39
           4 Insulation Distributors, Inc.                $15,563.60           $0.00        $635.61
           6 The Anchor Group, INC.                      $135,248.13           $0.00      $5,523.43
           7 AAA Awning Co., Inc.                           $9,300.00          $0.00        $379.80
           8 Ahern Rentals, Inc.                          $37,493.14           $0.00      $1,531.19
           9 A.S. Builders LLC                                  $0.00          $0.00           $0.00
         10 K4 Environmental LLC                            $3,247.50          $0.00        $132.63
         12 SWGH LLC                                      $10,540.00           $0.00        $430.45
         13 Stonhard, a division of StonCor               $26,979.00           $0.00      $1,101.80
            Group, Inc.
         14 JPMorgan Chase Bank, N.A.                     $39,323.84           $0.00      $1,605.95
         15 Network Cabling Services, Inc.                $88,662.36           $0.00      $3,620.90
         17 Rubber Flooring Systems, Inc.                 $50,437.39           $0.00      $2,059.82
         18 Houston Cougar Foundation                    $678,719.37           $0.00     $27,718.36
         19 Bac Trac Plumbing, LP                         $41,805.52           $0.00      $1,707.30
         20 Expansion Capital Group                      $231,220.00           $0.00      $9,442.84
         21 The Ramey Legal Group, PLLC                   $13,511.66           $0.00        $551.81
         22 O S Interior System Inc                             $0.00          $0.00           $0.00
         23 A.S. Builders LLC                             $41,191.90           $0.00      $1,682.24


                       Total to be paid to timely general unsecured claims:             $58,183.26
                                                       Remaining balance:                    $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                        Remaining balance:                    $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).



UST Form 101-7-NFR (10/1/2010)
          Case 19-34028 Document 57 Filed in TXSB on 09/09/21 Page 5 of 5


       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                 Total to be paid for subordinated claims:                          $0.00
                                                       Remaining balance:                           $0.00




                                          Prepared By: /s/ Allison D. Byman
                                                       Trustee

Allison D. Byman
7924 Broadway, Suite 104
Pearland, TX 77581




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
